Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The communication received on 2/4/22 has been entered.

Response to Arguments/Amendments

As per 35 USC § 112 rejection, applicant argues that while the amended claim language includes hardware elements the invention addresses improvement in generation of a signature.  Thus, applicant argues, recited elements transform the claim into “significantly more” than the exception.
While the claim language recites the hardware element and the purpose of the mathematical computations by the claimed hardware the required limitations are nothing more than mathematical operation of data.  The claims do not make any connection with the adding, multiplying etc. to concretely achieving a digital signature.  They are simply and plainly merely value operations.  It is as though applicant seeks a patent for a particular function of math with the use of a device with a promise that the match calculation would be used in expected result discussed in the specification.
As per double patenting rejection applicant states that the terminal disclaimer would be filed once the claims are in condition to allowance.
Applicant response has been noted.
As per art rejection, applicant argues the intended meaning of the limitation, e.g. “in response to the bit position having a [specific, e.g. 1] logical value…”  However, while a skilled in the art would readily appreciate that scalars have bits having positions with some values, the claims do not require the bit position having any particular value(s) in order for the operations to occur.
Furthermore, applicant argues motivation to combine stating that Rondepierre implementing atomic operation would make Okeya’s invention less efficient.
As noted in Rondepierre (see 6. Conclusion) and appreciated by a skilled in the art (e.g. USPUB 20140334621 para 4 and 8-9) the atomic pattern outperforms the implementation of most scalar operations in elliptic curve cryptography.  Furthermore, using known solution of elliptic key cryptography as taught in Rondepierre into another, such as Okeya’s would have been obvious given the predictable benefit of security.

Claims 1-20 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 101

Claim(s) 1-20 are rejected are/is directed to non-statutory subject matter.   The 2019 revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) 
Under step2A prong 1, the examiner determined that claim(s) 1-20 as a whole recites a method and machine to perform computing operations (operating on bits, adding, multiplying, etc.) and the mere nominal recitation of a generic digital logic circuitry does not take the claim(s) out of the methods of collecting and storing information. Thus, the claim recites an abstract idea.
Moreover, not only applicant makes no distinction between the claimed hardware but in fact emphasizes that the invention is related to similar art while giving no indication of any physical changes to the structure of the computing devices routinely utilized in the cryptography.
Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea
Under step2B, as noted previously, the claim(s) as a whole merely describes how to generally “apply” the concept of mathematical computations and the concept of data recognition, storage or organization in a computer environment. Thus, even when viewed as a whole, nothing in the claim(s) adds significantly more (i.e., an inventive concept) to the abstract idea. The claim(s) is/are ineligible.  
The purpose of the mathematical operations (generating a signature) and, in particular, improvement to the circuitry in generating a signature is not readily apparent in the extremely broad claims as all they do is reciting generic circuitry performing addition, advancing, multiplying, etc. operations.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 112 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Specifically, claims are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential steps. See MPEP § 2172.01. In light of applicant’s argument as well as the amended claim language, the examiner asserts that the limitations directed towards generating a digital signature for a message is a limitation to be given patentable weight.  However, there seems to be a gap between the cited operations and the generated digital signature for the message.  The steps are limited merely to mathematical computations and there is no indication of a message and no specific step of generating signature for the message.

Double Patenting
The double patenting rejection of claims 1-20 is maintained for the reason of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okeya (USPUB 20010048741) as applied in view of Rondepierre, ("Revisiting Atomic Patterns for Scalar Multiplications on Elliptic Curves", Extended Version CARDIS 2013, NPL document 3 cited in applicant’s IDS) and further in view of Chen (Chen et al., “Digital Multi-Signature Scheme Based on the Elliptic Curve Cryptosystem”, J. Comput. Sci. & Technol, Vol. 19, No. 4, pp. 570-inside back cover, 7/04).
As per claims 1-20, Okeya teaches sequence of operations comprising, advancing a bit positions in a scalar, where for bit positions in the scalar having a first logical value (see Fig. 4 step 511-513) doubling an operand representative of the sum or a multiplicand executing a[n atomic] pattern comprising additions including subtracting operations and multiplications including squaring operations, the operations executed one after another (see elements 514-519 with the associated text), which are implemented on a computer (see Okeya’s Fig. 6 for example) that inherently includes processor, circuitry and registers with files.
Although Okeya does not expressly suggests the executed patterns being an atomic pattern such context would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as noted in applicant submitted reference, Rondepierre, and a skilled artisan would be motivated to include known solutions as taught by Okeya into Rondepierre’s invention given the predictable benefit of data manipulation, efficiency and security.  
The difference between Okeya’s as modified and applicant’s invention is the number of operations and a particular sequence.  However, the examiner asserts that having a subset of or a set of applications in any particular order would have been obvious to one of ordinary skill in the art before the effective filling date of the invention offering the predicted benefit of customization while amounting merely to a design choice.  Furthermore, the examiner asserts that a person of ordinary skill would have pursue the known options with various number of predictable solutions in his/her technical grasp (adding, multiplying, etc.  Also note various examples of such solutions in the PTO-892 cited documents) with any particular sequence or number of doubling operations bearing unexpected results.
 Lastly, Okeya’s as modified does not discuss the system’s operation used in generating a signature.  However, Chen teaches such solution (see section 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include operations being used in the signature generation as taught by Chen given the benefit of security.
Lastly, as per circuits being distinct from each other (claim 1), it is noted that there could be only two different variants of implementing the addressed instructions: using separate or the same circuits, each option being an obvious variant of each other having the predictable benefit of customization and, in case of distinct, increased speed/efficiency.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okeya (USPUB 20010048741) as applied view of Abarzua (USPUB 20140334621) and further in view of Chen (Chen et al., “Digital Multi-Signature Scheme Based on the Elliptic Curve Cryptosystem”, J. Comput. Sci. & Technol, Vol. 19, No. 4, pp. 570-inside back cover, 7/04).
As per claims 1-20, Okeya teaches sequence of operations comprising, advancing a bit positions in a scalar, where for bit positions in the scalar having a first logical value (see Fig. 4 step 511-513) doubling an operand representative of the sum or a multiplicand executing a[n atomic] pattern comprising additions including subtracting operations and multiplications including squaring operations, the operations executed one after another (see elements 514-519 with the associated text), which are implemented on a computer (see Okeya’s Fig. 6 for example) that inherently includes processor, circuitry and registers with files.
Although Okeya does not expressly suggests the executed patterns being an atomic pattern such context would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as noted by Abarzua (abstract, para 4, Fig. 1 with the associated text) and a skilled artisan would be motivated to include known solutions given the predictable benefit of efficiency and increased security (para 4 and 8-9).
The difference between Okeya’s as modified and applicant’s invention is the number of operations and a particular sequence.  However, the examiner asserts that having a subset of or a set of applications in any particular order would have been obvious to one of ordinary skill in the art before the effective filling date of the invention offering the predicted benefit of customization while amounting merely to a design choice.  Furthermore, the examiner asserts that a person of ordinary skill would have pursue the known options with various number of predictable solutions in his/her technical grasp (adding, multiplying, etc.  Also note various examples of such solutions in the PTO-892 cited documents) with any particular sequence or number of doubling operations bearing unexpected results.
Lastly, Okeya’s as modified does not discuss the system’s operation used in generating a signature.  However, Chen teaches such solution (see section 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include operations being used in the signature generation as taught by Chen given the benefit of security.
Lastly, as per circuits being distinct from each other (claim 1), it is noted that there could be only two different variants of implementing the addressed instructions: using separate or the same circuits, each option being an obvious variant of each other having the predictable benefit of customization and, in case of distinct, increased speed/efficiency.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433